DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-14, and 17-21 are allowed (renumbered as claims 1-17).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a system, devices, and methods for automatically fueling a vehicle comprising: receiving, by a fueling management system a fueling request from the vehicle; determining, by the fueling management system a current position of the vehicle; selecting, by the fuel management system according to driving direction in responds to the stored historical route; generating, by fuel management system a driving route of the vehicle; determining by the fuel management system the fuel amount to be filled. The closest prior arts, Guo et al. (Pub # US 2017/0316635 A1), Koebler et al. (Pub # US 2011/0313647 A1), and Dudar et al. (Pub # US 2019/0178664 A1). Guo et al. disclose a method, apparatus, and system for automatic refueling of a driverless vehicle comprising: sending refueling request information when a fuel amount is lower than a preset value and a refueling condition is satisfied; receiving preselected gas station information corresponding to the refueling request information; determining, from the preselected gas station information, destination gas station information and driving route information of a destination gas station; sending refueling request information after arriving at the destination gas station based on the driving route information of the destination gas station; turning off an engine and/or an electric motor after receiving refueling permission information corresponding to the refueling request information, opening a fuel tank cap, and sending refueling confirmation information; and closing the fuel tank cap after receiving refueling completion information. Koebler et al. disclose devices, systems, and methods for managing the power consumption of an automotive vehicle, and thereby for optimizing the power consumption of the vehicle, wherein the devices for managing the power consumption of the vehicle typically include power management logic that can calculate an applied power for the vehicle engine based on information provided from the external environment of the vehicle, the operational status of the vehicle, one or more command inputs from a driver, and one or more operational parameters of the vehicle. Dudar et al. disclose methods and apparatus for on-demand fuel delivery, wherein the method includes predicting, by executing an instruction with a processor, a vehicle usage event for a vehicle, and the predicted vehicle usage event is associated with a fuel amount then automatically generating, via the processor, a refuel request for the vehicle based on the comparison and transmitting the refuel request to a mobile device.  The references either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687